DETAILED ACTION
This action is in response to the amendments filed on March 24th, 2020. A summary of this action:
Claims 1-36 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group I, claim(s) 1-7, 11-14 drawn to a method for establishing a sizing specification based on simulating the presence of the equipment on the structure.

Group II, claim(s) 8-10, drawn to a method for manufacturing an equipment intended
to be mounted on a turbomachine structure, wherein this method is based on an obtained specification. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because there is no linking special technical feature. 
The claims share the following feature:
Representative claim 1 recites, in part: delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values. 
Representative claim 8 recites, in part: - obtaining a specification comprising sizing accelerations to which the equipment may be subjected in response to a shock on the structure, as aAttorney Docket No.: 00092-0197-00000 function of at least one natural frequency value and at least one damping rate value of said equipment;
However, this feature is not a special technical feature as it does not make a contribution over the prior art in view of Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005, as was cited in the IDS on March 24th, 2020.
See Sheridan, abstract: “...This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components...Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations...Knowing the correct size of the mount system in a rapid fashion offers further opportunities for surrounding components & systems to be optimized.”, and see figure 7 and the section “Design Optimization Process” for an overview of the design optimization process. To clarify, the resulting optimized design is an example of the claimed specification.
  See Sheridan, page 368, col. 2, ¶ 2: “The optimization study is accomplished by using MSCWORKING MODEL in conjunction with MATLAB to run a matrix of cases. Referring back to the section on Design Variables, the model can be tested by varying the spring rate and the damping coefficient over the desired range. A matrix can be made of spring rate [example of natural frequency] vs. damping coefficient  [example of damping rate] with each cell in the matrix filled with the appropriate deflection result or acceleration result.” To clarify, these features are part of the optimized design, i.e. the optimized design is a function of/assoicaated with the spring rate and damping coefficient, e.g. see figures 15-17 which show the “Design Optimization Results” as a function of “Spring Rate” and “Damping Coefficient”. 

	As such, the claims lack unity of invention as there is not a corresponding special technical feature in both claims, as the shared technical feature is not special because it does not make a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147